There is no presumption of negligence arising against a railroad company from the mere fact that an employee has been killed while engaged in the operation of one of its trains, without any proof ultra tending to show negligence on the part of the company or establish facts from which such negligence could be reasonably inferred. 6 Thompson on Neg., sec. 7652. An application of this principle to the facts of the present case will fully sustain the ruling of his Honor in dismissing the action.
The deceased was conductor in charge at the time of one of the defendant's freight trains, which had stopped at some point on the road to take on blocks of wood — presumably for use in the    (80) defendant's "shanty-car."
Ben Merritt, a brakeman, and the only witness who testified as to the occurrence, said that "he and the deceased each got a turn of wood, and the witness put his on the shanty-car and remained upon the car; that the captain (the deceased) started back towards the pile, apparently intending to get another turn of wood, and that in a short time the train started, after having given the usual signals for doing so, and soon thereafter the deceased was found at or near the track," having been *Page 58 
run over and fatally injured by the train. The witness said that after the captain started toward the pile, he (the witness) was not in a position to see farther, and did not know where the deceased was when the train started — whether he was on or off the train, nor whether he had or had not given the engineer the signal to start. There is nothing, therefore, which shows or tends to show actionable negligence against the company, nor facts from which such negligence could be reasonably inferred, except the mere fact that the deceased, an employee of the company, was run over and killed by the defendant's train.
The ruling of the judge below, therefore, must be sustained.
Affirmed.
(81)